Citation Nr: 0020425	
Decision Date: 08/03/00    Archive Date: 08/09/00

DOCKET NO.  96-32 643	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to compensation benefits under the provisions of 
38 U.S.C.A. § 1151 for a left hand disorder, a left forearm 
disorder, and a left elbow disorder, claimed to have resulted 
from treatment at a VA facility in June 1988.  


REPRESENTATION

Appellant represented by:	AMVETS


FINDINGS OF FACT

1.	The veteran in this case served on active duty from 
September 1943 to February 1946.

2.	On August 1, 2000, the Board was notified by the 
Department of Veterans Affairs (VA) Regional Office (RO), in 
Los Angeles, California, that the veteran died on 
April [redacted], 2000.


CONCLUSION OF LAW

Because of the death of the veteran, the Board has no 
jurisdiction to adjudicate the merits of this claim.  38 
U.S.C.A. § 7104(a) (West Supp. 1999); 38 C.F.R. § 20.1302 
(1999). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Unfortunately, the veteran died during the pendency of the 
appeal.  As a matter of law, veterans' claims do not survive 
their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 
(Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 
(1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This 
appeal on the merits has become moot by virtue of the death 
of the veteran and must be dismissed for lack of 
jurisdiction.  See 38 U.S.C.A. § 7104(a) (West Supp. 1999); 
38 C.F.R. § 20.1302 (1999).

In reaching this determination, the Board intimates no 
opinion as to the merits of this appeal or to any derivative 
claim brought by a survivor of the veteran.  38 C.F.R. 
§ 20.1106 (1999).

ORDER

The appeal is dismissed.


		
      Gary L. Gick
	Member, Board of Veterans' Appeals

 



